GRIMM, Judge,
concurring.
I concur in the result reached by the majority opinion. I disagree with the majority, because I believe the trial court erred in admitting exhibits 2 and 3 over defendant’s hearsay objection. However, there is additional evidence which is sufficient to support the judgment in this bench-tried case.
At trial, defense counsel objected to these two exhibits on the basis of hearsay, not the best evidence, and speculation. In response, plaintiff’s counsel said: “Well, *132your Honor, it s certainly not hearsay. I believe it’s a valid exception to the hearsay rule. These are letters which will indicate that financing was applied for and rejected.”
After some additional colloquy, the trial court inquired, “[F]or what purpose are you requesting that they be admitted?” Plaintiff’s counsel replied, “Your Honor, that, in fact, financing was applied for, or, at least, that financing was rejected.... I am simply entering these exhibits to show that, in fact, it was applied for and rejected.”
The trial court indicated it would allow them, saying “I think your objection, counselor, goes to the weight rather than the admissibility.” Testimony was then given concerning the exhibits.
When the exhibits were formally offered into evidence, defense counsel renewed his objections. He stated the exhibits were “irrelevant, and they contain hearsay, and there’s been no foundation for their veracity.” The objections were overruled.
The majority says, “We conclude that the court did not clearly abuse its discretion in admitting the loan rejection letters.” Page 131. I disagree. The letters were clearly hearsay and should not have been admitted.
However, the trial court’s judgment is to be affirmed if there is sufficient evidence remaining after disregarding the inadmissible evidence. Because such evidence exists, I concur in affirming the judgment.